         Case 1:20-cv-12076-TSH Document 12 Filed 09/13/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
PAUL JONES,                             )
                                        )         CIVIL ACTION
                   Plaintiff,           )         NO. 1:20-12076-TSH
 v.                                     )
                                        )
MONTACHUSETT REGIONAL TRANSIT )
AUTHORITY,                              )
                   Defendant.           )
______________________________________


 MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO DISMISS (Docket
                           No. 8)

                                      September 13, 2021

HILLMAN, D.J.

       Paul Jones (“Plaintiff”) commenced this action against Montachusett Regional Transit

Authority (“Defendant”) on November 27, 2020, alleging violations of the Telephone Consumer

Protection Act (“TCPA”). (Docket No. 1). Defendant moves to dismiss, arguing that the action

is duplicative of a pending action before the Court. (Docket No. 8). For the following reasons,

the Court denies the motion.

       In 2019, Plaintiff sued Defendant. See 4:19-11093-TSH. Plaintiff’s amended complaint

in that action, filed on June 14, 2019, alleged that between 2016 and June 13, 2019, Defendant

placed calls to Plaintiff’s cellular telephone in violation of the TCPA, 47 U.S.C. § 227 et seq.

Although the Court entered an order dismissing Plaintiff’s TCPA claims in February 2020, that

action is still pending, as other claims remain, and the judgment is not final. See Fed. R. Civ. P.

54(b); see also Hill v. Henderson, 195 F.3d 671, 672 (D.C. Cir. 1999); Avondale Shipyards, Inc.

v. Insured Lloyd’s, 786 F.2d 1265, 1269 (5th Cir. 1986). In this action, Plaintiff alleges that
          Case 1:20-cv-12076-TSH Document 12 Filed 09/13/21 Page 2 of 3




between June 17, 2019 and July 10, 2019, Defendant again placed calls to his cellular telephone

in violation of the TCPA, 47 U.S.C. § 227 et seq. (Docket No. 6).

       A district court may dismiss a duplicative action. See Congress Credit Corp. v. AJC Int’l,

Inc., 42 F.3d 686, 689 (1st Cir. 1994); Cherelli v. InStore Grp., LLC, 513 F.Supp.3d 187, 192 (D.

Mass. 2021). “[F]or an action to be ‘duplicative’ of another, so as to warrant its dismissal for that

reason alone, the one must be materially on all fours with the other.” Congress Credit, 42 F.3d at

689. “[T]he test as ordinarily stated is whether the claims set up are legally the same so that

judgment in one is a bar to the others.” Sutcliffe Storage & Warehouse Co. v. United States, 162

F.2d 849, 851 (1st Cir. 1947). Accordingly, courts turn to principles of claim preclusion as their

guide. See, e.g., Katz v. Gerardi, 655 F.3d 1212, 1218 (10th Cir. 2011); Curtis v. Citibank, N.A.,

226 F.3d 133, 138 (2d Cir. 2000); Sutcliffe Storage, 162 F.2d at 851; Elliot-Lewis v. Abbott Labs.,

378 F.Supp.3d 67, 70 (D. Mass. 2019).

       Claim preclusion “does not preclude litigation of events arising after the filing of the

complaint that formed the basis of the first lawsuit.” Curtis, 226 F.3d at 139; see also Elliot-Lewis,

378 F.Supp.3d at 71; Geter v. United States Gov’t Publ’g Office, 268 F.Supp.3d 34, 42-43 (D.D.C.

2017). A plaintiff “has no continuing obligation to file amendments to the complaint to stay

abreast of subsequent events; [a] plaintiff may simply bring a later suit on those later-arising

claims.” Curtis, 226 F.3d at 139. Plaintiff’s claims in the present action are based on events that

arose after the filing of his prior, pending action—namely, Defendant’s alleged calls occurring

between June 17, 2019 and July 10, 2019. Those calls may constitute violations of the TCPA,

separate and apart from the calls alleged in the prior, pending action. See 47 U.S.C. § 227 (b)(3)(B)

(permitting recovery for “each such violation”); see also Lary v. Trinity Physician Fin. & Ins.

Servs., 780 F.3d 1101, 1105-1106 (11th Cir. 2015); Charvat v. GVN Mich., Inc., 561 F.3d 623,



                                                  2
         Case 1:20-cv-12076-TSH Document 12 Filed 09/13/21 Page 3 of 3




630-631 (6th Cir. 2009). Because claim preclusion would not bar this action, the two are not

sufficiently duplicative. Accordingly, the Court denies Defendant’s motion.

                                         Conclusion

       For the reasons stated above, Defendant’s motion (Docket No. 8) is denied.

SO ORDERED

                                                                       /s/ Timothy S. Hillman
                                                                    TIMOTHY S. HILLMAN
                                                                          DISTRICT JUDGE




                                               3
